DETAILED ACTION
Claims 1–5, 7–9, 11–14, 24 and 25 are currently pending in this Office action.  Claims 6, 10, and 15–23 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the supplemental claim set filed on July 5, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 06/06/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	U.S. Patent Cite No. 1 and U.S. Patent Application Publication Cite No. 1 have been stricken because the March 18, 2022 Notice of References Cited already made these references of record.
	Foreign Patent Document Cite No. 3 is stricken because the cited document number does not correspond to any documents of record.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 8 and 10–13 are withdrawn in light of the claim amendments filed June 21, 2022 correcting the same (and incorporated into the July 5, 2022 supplemental claims).

Terminal Disclaimer
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/904034 and 17/119542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1–5, 7–9, 11–14, 24 and 25 are allowed.
	The closest prior art references are Matsuura et al. (JP 2007-145898 A, machine translation), Wideman et al. (US 5760114 A), Hsu et al. (US 2006/0183831 A1), and Forciniti et al. (US 2016/0200899 A1).
	Matsuura claim 1 teaches a rubber composition for coating a rubber cord, the rubber composition comprising a rubber component containing 50 weight percent or more of natural rubber and 50 weight percent of less of solution-polymerized styrene-butadiene rubber (SSBR); and, per 100 parts of the rubber component (phr), 30 to 100 phr silica and 5 to 35 phr carbon black, but is silent as to where the SSBR is tin-coupled or thiol-functionalized and characterized by a glass transition temperature as claimed; the precipitated silica is pre-silanized; a cobalt salt; or the CTAB adsorption surface area of the pre-silanized precipitated silica.
	Wideman teaches that organo-cobalt compounds are known rubber-to-wire adhesion promoters, but is silent as to a content of a pre-silanized precipitated silica having a CTAB adsorption surface area; and of a tin-coupled or thiol-functionalized SSBR characterized by a glass transition temperature as claimed.
	Hsu teaches a cis-1,4-polyisoprene rubber-rich composition containing a pre-treated precipitated silica, but is silent as to a content of a tin-coupled or thiol-functionalized SSBR characterized by a glass transition temperature; or of a cobalt salt.
	Forciniti teaches cis-1,4-polyisoprene rubber-rich tread composition containing a SSBR with a glass transition temperature of about -68° to about -72°C that is optionally tin-coupled or thiol-functionalized, but does not teach or suggest a content of cobalt as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763